Exhibit 10.1 Addendum 1 to the “Harris-Furlong 6” Asset Purchase Agreement September 9, 2011 RECITAL Harris-Furlong 6 Asset Purchase Agreement dated August 9th, 2011 On August 9th, 2011, Twin Cities Technical, LLC, Irish Oil & Gas, Inc., (collectively, the “Seller”) and Ante5, Inc. (the “Buyer”) entered into an asset purchase agreement (the “Agreement”) wherein Buyer agreed to purchase from Seller certain mineral right leases approximating 636 net acres located in North Dakota.As per the Agreement, the purchase was to be closed no later than Friday, September, 10th, 2011 (“Closing Date Deadline”). TERMS Extension of the Closing Date Deadline The Seller and Buyer hereby agree that the Closing Date Deadline set forth in the Agreement shall be extended to Friday, October 7th, 2011. Ratification of Other Terms Except for extending the Closing Date Deadline, all other terms set forth in the Agreement remain in full, unmodified effect. IN WITNESS WHEREOF, as of the date first set forth above (September 9, 2011),Seller and Buyer hereby agreed to the terms set forth herein. SELLER, Irish Oil & Gas, Inc. SELLER, Twin Cities Technical, LLC BUYER, Ante5, Inc. Tim Furlong, Vice President Terry L. Harris, President Bradley Berman, CEO Irish Oil & Gas, Inc. Attn:Tim Furlong PO Box 2356 Bismarck, ND 58502 Twin Cities Technical, LLC Attn:Terry L. Harris P.O. Box 2323 Bismarck, ND 58502 Ante5, Inc. Attn:Bradley Berman 10275 Wayzata Blvd., Suite 310 Minnetonka, MN 55305 Telephone: (701) 751-3141 Telephone: (701) 223-4866 Telephone: (952) 426-1851 Email: tim@irishog.com Email: tharris123@gmail.com Email: bberman@ante5oil.com
